Chief Justice McINTYRE
delivered the opinion of the court.
This is a companion case to Rupe v. First National Bank at Douglas, Wyo., 485 P.2d 584, in connection with which an opinion is this day rendered.
The contention of Thomas N. Rupe and DeLores C. Rupe is that they were tenants by the entirety in connection with the ownership of a GMC livestock truck, which was sold under execution by the sheriff. The decision rendered in case No. 3887 renders moot the contentions of Mr. and Mrs. Rupe.
With respect to other parties, counsel for all parties have stipulated in our court that subsequent to the entry of judgments and orders of the district court (in both cases), Thomas N. Rupe filed for bankruptcy in the United States District Court; that the levies of execution made by the First National Bank at Douglas, being the subject of these appeals, were set aside by the Trustee in Bankruptcy for Thomas N. Rupe; and that all moneys received by the First National Bank at Douglas by virtue of its levies of execution have been paid into the Trustee in Bankruptcy. It is also stipulated that DeLores C. Rupe has since filed her application for bankruptcy.
Although we addressed ourselves to the question of law presented in case No. 3887, it is quite apparent all issues and questions raised in this appeal are moot, and there is nothing for us to decide.
Appeal dismissed.